 1   McGREGOR W. SCOTT
     United States Attorney
 2   ERIC J. CHANG
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:18-cr-00049-AC
                                        )
12                    Plaintiff,        )   [Proposed] ORDER TO DISMISS AND
                                        )   VACATE STATUS CONFERENCE
13         v.                           )
                                        )
14   HAROLD B. TIDWELL,                 )   DATE: October 29, 2018
                                        )   TIME: 9:00 a.m.
15                    Defendant.        )   JUDGE: Hon. Allison Claire
                                        )
16                                      )
                                        )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:18-cr-00049-AC without

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled

22   October 29, 2018, at 9:00 a.m. is vacated.

23   SO ORDERED.

24

25   Dated: October 12, 2018

26

27

28


     ORDER TO DISMISS & VACATE STATUS        1             U.S. v. HAROLD B. TIDWELL
